Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is in response to application filed on 02/24/2022 in which claim 6-24 are presented for examination.
					
					Status of claims
2.	Claims 6-24 are pending, of which claims 06, 13 and 14 are in independent form. 

				Claim Rejections - 35 USC § 112


3.         The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


	Claim 9, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Appropriate correction is required.
      Claim 9, 16 and 21, the sentences recites “wherein the change in the state of the hand includes a change in scale of the hand” seems to be ambiguous in definition. It is not clear from specification or in figures as to how scale of hands corresponds to the change in state of the hand. Appropriate correction is requested.
For the prosecution on merits, examiner assumes “a change in scale of the hand” as “a change in scale corresponding to the hand or finger”. 
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.	Clams 6-24 rejected under 35 U.S.C 102(b) as being anticipated by Malik et al. (Two handed gestural input device) published on October 13–15, 2004.

	As per claim 6, 13 and 14, Malik teaches: A method, comprising: at an electronic device: while tracking a hand (page 291 e.g. at least section 3.3 disclose hand tracking, as taught by Malik), detecting a change in a state of the hand, wherein the change in the state of the hand includes a change in rotation of the hand (fig 9 and 10 Page 291-294 section 4.1.3-4.1.4 discloses change in position e.g. rotation of the finger, as taught by Malik); 
in response to detecting the change in the state of the hand, generating an input event that includes information based on the change in the state of the hand (fig 9 and 10 Page 291- 294 section 4.1.3-4.1.4 discloses change in position e.g. rotation of the finger.  Rotate the entire canvas, the
hand can be rotated while the pinch posture is maintained, as taught by Malik), wherein the information based on the change in the state of the hand includes information corresponding to the change in rotation of the hand (fig 9 and 10 Page 291-294 section 4.1.3-4.1.4 discloses change in position e.g. rotation of the finger.  Rotate the entire canvas or zoom in or out based on rotation of the hand while the pinch posture is maintained.  Rotation of the finger includes rotation of the hand, as taught by Malik); and transmitting the input event to an application(fig 9 and 10 Page 291-294 section 4.1.3-4.1.4 discloses rotate the entire canvas or zoom in or out based on rotation of the hand while the pinch posture is maintained, as taught by Malik).

Claim 7 (cancelled)

	As per claim 8 , 15 and 20, Malik teaches: wherein the change in the state of the hand includes a change in translation of the hand and the input event includes information corresponding to the change in translation of the hand(fig 9 and 10 Page 291-294 section 4.1.3-4.1.4 discloses change in position e.g. rotation of the finger.  Rotate the entire canvas or zoom in or out based on rotation of the hand while the pinch posture is maintained.  Rotation of the finger includes rotation of the hand, as taught by Malik).

	As per claim 9, 16 and 21, Malik teaches: wherein the change in the state of the hand includes a change in scale of the hand and the input event includes information corresponding to the change in scale of the hand(fig 9 and 10 Page 291- 294 section 4.1.3-4.1.4 discloses rotate the entire canvas or zoom in or out based on rotation of the hand while the pinch posture is maintained.  Rotation of the finger includes rotation of the hand, as taught by Malik).

	As per claim 10, 17 and 22, Malik teaches: wherein change in the state of the hand includes a change in relative positions of two or more fingers of the hand(fig 9 and 10 Page 291-294 section 4.1.3-4.1.4 discloses rotation of the hand while the pinch posture is maintained.  Pinch gesture include multiple fingers, as taught by Malik). and the input event includes information corresponding to the change in relative position of the two or more fingers of the hand(fig 9 and 10 Page 294 section 4.1.3-4.1.4 discloses rotate the entire canvas or zoom in or out based on rotation of the hand while the pinch posture is maintained.  Rotation of the finger includes rotation of the hand, as taught by Malik).

	As per claim 11, 18 and 23, Malik teaches: further comprising: subsequent to detecting the change in the state of the hand, detecting a second change in the state of a hand(fig 9 and 10 Page 291-294 section 4.1.3-4.1.4 e.g. rotate the finger to the left or right.  Rotation of the finger includes rotation of the hand, as taught by Malik); in response to detecting the second change in the state of the hand, generating a second input event, different from the input event, that includes information based on the second change in the state of the hand(fig 9 and 10 Page 291-294 section 4.1.3-4.1.4 discloses rotate the entire canvas or zoom in or out based on rotation of the hand while the pinch posture is maintained.  Rotation of the finger includes rotation of the hand. For instance when the user zoom in or rotate the canvas in one direction (e.g. rotate to right) based on rotation of the hand while the pinch posture is maintained in one direction(e.g. to the left), user can perform opposite operation( e.g. zoom out or rotate to left) , as taught by Malik) based on rotation of the hand while the pinch posture is maintained in another direction(e.g. to the right); and transmitting the second input event to the application(fig 9 and 10 Page 291-294 section 4.1.3-4.1.4 discloses rotate the entire canvas(left or right) or zoom in or out based on rotation of the hand(left or right  while the pinch posture is maintained, as taught by Malik).

	As per claim 12, 19 and 24, Malik teaches: wherein the input event is generated by an operating system of the electronic device(fig 1, 9 and 10 Page 289-294 e.g. computer based hand tracking, as taught by Malik).

						Conclusion
5.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Monday, July 5, 2022